NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                  Submitted January 21, 2020*
                                   Decided January 22, 2020



                                              Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             MICHAEL B. BRENNAN, Circuit Judge

                             MICHAEL Y. SCUDDER, Circuit Judge



No. 19-2456                                                     Appeal from the United
                                                                States District Court for the
LOUISA M. RASHEED,                                              Southern District of Indiana,
      Plaintiff-Appellant,
                                                                New Albany Division.
               v.
                                                                No. 4:18-cv-00156-RLY-DML
INDIANA DEPARTMENT OF CHILD SERVICES,                           Richard L. Young, Judge.
      Defendant-Appellee.


                                               Order

   Louisa Rasheed contends that a state judge wrongfully removed her son from her
care as a result of perjury committed by employees of “Floyed County CPS”. (The child-
care agency located in Floyd County is part of the state’s Department of Child Services,
which we have substituted as the proper defendant. See Townsley v. Marion County De-
partment of Child Services, 848 N.E.2d 684, 686 n.5 (Ind. App. 2006).) She sought relief


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 19-2456                                                                            Page 2


under 42 U.S.C. §1983, but the district court held that states and their agencies are not
“persons” for the purpose of that statute. See 2019 U.S. Dist. LEXIS 117714 (S.D. Ind. July
16, 2019), relying on Will v. Michigan Department of State Police, 491 U.S. 58 (1989). After
dismissing the federal claim, the district court declined to entertain state-law theories.

    The body of Rasheed’s complaint mentions Haylee Cody, one of the Department’s
employees. The district judge did not treat Cody as a defendant. Rasheed’s brief in this
court does not mention Cody, so we need not decide whether it would have been possi-
ble for her to proceed against Cody, or some other natural person, under the approach
of Ex parte Young, 209 U.S. 123 (1908).

   Rasheed contends on appeal that Indiana wrongly interfered with her fundamental
right to direct the upbringing of her child. See Sebesta v. Davis, 878 F.3d 226, 228 (7th Cir.
2017). Her immediate problem, however, is her failure to name as a defendant any
“person” within the scope of §1983. Rasheed’s appellate brief ignores this problem,
even though it was the principal ground on which she lost in the district court.

    Our conclusion that this suit must be dismissed for failure to name a “person”
makes it unnecessary to consider the bearing of the Rooker-Feldman doctrine, which pro-
hibits federal district courts from reviewing the decisions of state tribunals in civil liti-
gation. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923). But Rasheed must understand that, if she wishes
to contest a decision of a state court regarding custody of her son, she must appeal with-
in the state judiciary and potentially seek review by the Supreme Court of the United
States, rather than file an independent suit in federal district court.

                                                                                   AFFIRMED